 

 

 

Case 21-17608-AJC Doc15 Filed 08/25/21 Page 1of1

Certificate Number: 17082-FLS-CC-035767652

QAO UNAUN 0 A

17082-FLS-CC-0357676.

CERTIFICATE OF COUNSELING

IL CERTIFY that on June 17, 2021, at 5:16 o'clock PM MST, ALEXIS CRUZATA
Sr received from Summit Financial Education, Inc., an agency approved pursuant
to 11 U.S.C. 111 to provide credit counseling in the Southern District of Florida,
an individual [or group] briefing that complied with the provisions of 11 U.S.C.
109(h) and 111.

A debt repayment plan was not prepared. If a debt repayment plan was prepared, a
copy of the debt repayment plan is attached to this certificate.

This counseling session was conducted by internet.

Date: June 17, 2021 By: /s/Lillie Hernandez

Name: Lillie Hernandez

Title: Certified Credit Counselor

* Individuals who wish to file a bankruptcy case under title 11 of the United States Bankruptcy
Code are required to file with the United States Bankruptcy Court a completed certificate of
counseling from the nonprofit budget and credit counseling agency that provided the individual
the counseling services and a copy of the debt repayment plan, if any, developed through the
credit counseling agency. See 11 U.S.C. 109(h) and 521(b).

 

 

 

 
